The slip opinion is the first version of an opinion released by the Chief Clerk of the
     Supreme Court. Once an opinion is selected for publication by the Court, it is
     assigned a vendor-neutral citation by the Chief Clerk for compliance with Rule 23-
     112 NMRA, authenticated and formally published. The slip opinion may contain
     deviations from the formal authenticated opinion.

 1         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2   Opinion Number: __________________

 3   Filing Date: June 30, 2022

 4   NO. S-1-SC-38743

 5   STATE OF NEW MEXICO,

 6         Plaintiff-Petitioner,

 7   v.

 8   JESSE MASCARENO-HAIDLE,

 9         Defendant-Respondent.

10   ORIGINAL PROCEEDING ON CERTIORARI
11   Courtney B. Weaks, District Judge

12   Presiliano Raúl Torrez, District Attorney
13   James W. Grayson, Deputy District Attorney
14   Albuquerque, NM

15   for Petitioner

16   Bennett J. Baur, Chief Public Defender
17   Kimberly M. Chavez Cook, Appellate Defender
18   Noah Walker Gelb, Assistant Appellate Defender
19   Santa Fe, NM

20   for Respondent
 1                                         OPINION

 2   VIGIL, Justice.

 3   {1}   When one of our district court judges is asked to decide whether a person

 4   charged with committing a felony will be jailed pending trial, that judge must predict

 5   what that person’s future behavior will be if released. But “there is no way to

 6   absolutely guarantee that any defendant released on pretrial conditions will not

 7   commit another offense.” State v. Brown, 2014-NMSC-038, ¶ 54, 338 P.3d 1276.

 8   To reduce the margins of error, this inexact, consequential task demands that the

 9   judge be given as much information as possible prior to making a decision. State ex

10   rel. Torrez v. Whitaker, 2018-NMSC-005, ¶ 103, 410 P.3d 201. This allows for an

11   informed decision to be made that not only protects the dignity and constitutional

12   rights of the accused, but it also protects society. See N.M. Const. art. II, § 13.

13   {2}   Here, the State failed to meet its evidentiary burden to place Defendant, Jesse

14   Mascareno-Haidle, in pretrial detention. The State asks us to clarify the standard it

15   must meet in order for the district court to grant pretrial detention. Specifically, the

16   State challenges the requirement that it must prove that there are no release

17   conditions that will reasonably protect the safety of any other person or the

18   community if Defendant were released. Thus the State requests that it be allowed to

19   present less, not more, information to a judge attempting to predict what a person’s
 1   future behavior will be. We decline the State’s request and adhere to our order issued

 2   after oral argument upholding the Court of Appeals’ affirmance of the district court’s

 3   denial of pretrial detention. Having failed to meet the burden or preserve the issue,

 4   the State cannot be heard to complain. We write to explain our reasoning and

 5   rationale.

 6   I.    FACTUAL AND PROCEDURAL BACKGROUND

 7   {3}   On January 29, 2021, Detective J. Allred of the Albuquerque Police

 8   Department filed a criminal complaint-arrest warrant which chronicled his efforts to

 9   investigate a series of residential burglaries in Albuquerque. The affidavit recites the

10   following.

11   {4}   A homeowner reported that on October 3, 2020, at approximately 3:30 a.m.,

12   a vehicle was stolen from his home using keys taken from inside the home while he

13   and his family were sleeping. The intruder gained entry through a window facing the

14   backyard, which was easily accessible from the street behind the home. A latent print

15   impression from the window was obtained, and police determined that it matched a

16   known fingerprint of Defendant. A second homeowner reported her home was

17   burglarized overnight while her family was sleeping inside on November 19, 2020.

18   There was no sign of forced entry. Entry was presumed to be from an unlocked back

19   door, which the departing intruder had left wide open. The home backs directly onto


                                                2
 1   a recreation trail and arroyo, granting easy access to that back door. One of the items

 2   stolen was an Xbox with a unique serial number, and investigation disclosed that

 3   Defendant sold that Xbox to a pawnshop on December 2, 2020. On the basis of the

 4   evidence identifying Defendant in connection with these two incidents, Defendant

 5   was charged with one count of residential burglary, one count of unlawful taking of

 6   a motor vehicle, and one count of receiving/transferring stolen property (over $250,

 7   less than $500).

 8   {5}   In January 2020, after investigating five other residential burglaries, Detective

 9   Allred concluded he was investigating a serial burglary case with common features:

10   the burglaries occurred during the overnight hours while the occupants were

11   sleeping, and entry was gained through an open window or door in the back of the

12   home which was easily accessible by a main street or open space. Detective Allred

13   began researching databases and dispatch call records of home burglaries that he

14   knew of and that were reported as having occurred in the early morning hours. He

15   discovered over eighty separate burglaries having taken place in Albuquerque in the

16   middle of the night while the occupants were sleeping. In many of the cases, cars

17   were stolen. Some homeowners had videos showing two or three burglars, and in all

18   of them (except one) the burglars wore masks. Detective Allred also investigated six

19   additional cases from Los Lunas which he believed involved the same suspects. The


                                               3
 1   remainder of Detective Allred’s affidavit details both his investigation of seven

 2   specific burglaries with similar patterns and his investigation of Defendant, who was

 3   eighteen at the time, and two of his associates. The investigation also involved

 4   automobiles, stolen from burglarized homes, which ended up being parked or

 5   abandoned near Defendant’s home.

 6   {6}   Defendant was arrested on January 29, 2021, the day the criminal complaint-

 7   arrest warrant affidavit was filed. On the next day, the State filed a motion for pretrial

 8   detention pursuant to Article II, Section 13 of the New Mexico Constitution and Rule

 9   5-409 NMRA. To support its motion, the State presented Detective Allred’s criminal

10   complaint-arrest warrant affidavit, the pretrial services public safety assessment

11   (PSA)1 recommending that Defendant be released on his own recognizance, the



           1
             The PSA, developed by Arnold Ventures, is a multi-factor risk assessment
     tool that measures a defendant’s risk—if released prior to trial—of failing to appear
     for judicial proceedings and engaging in new criminal activity or new violent
     criminal activity. See The University of New Mexico, Bernalillo Cnty. Pub. Safety
     Assessment            Validation        Study,        2          (June         2021),
     https://isr.unm.edu/reports/2021/bernalillo-county-public-safety-assessment-
     validation-study.pdf. The PSA’s evaluative factors range from a defendant’s present
     age and the violent nature, if any, of the charged offenses, to various aspects of a
     defendant’s prior convictions and failures to appear, if any. Id. at 7; id. at 10, 22
     (finding, inter alia, the PSA scores compiled in over 10,000 cases emanating from
     the risk assessment pilot program previously approved by this Court for use in the
     Second Judicial District to be “good” predictive indicators of new criminal activity
     and “fair” predictive indicators of new violent criminal activity).

                                                 4
 1   results of a criminal history search pertaining to Defendant, and the register of

 2   actions in the case.

 3   {7}   A hearing on the motion for pretrial detention was held on February 3, 2021.

 4   The State rested its entire detention case on the foregoing documents. Noticeably

 5   lacking was any testimony from Detective Allred and any argument that no

 6   conditions of release could protect the community from Defendant if he were

 7   released. The district court judge denied detention. The district court judge found

 8   “that the magnitude of the allegations are inherently dangerous” but “that the State

 9   has failed to prove by clear and convincing evidence that no release conditions will

10   reasonably protect the safety of another person or the community.” Defendant was

11   ordered to be released subject to conditions, including: pretrial services supervision

12   and compliance with all of its conditions, not to possess any firearms or dangerous

13   weapons, not to return to the location of any of the alleged crimes, not to consume

14   alcohol, not to buy or sell or consume or possess illegal drugs, to notify the court of

15   any change of address, not to leave Bernalillo County without prior permission of

16   the court, to maintain weekly contact with his attorney, and not to leave his residence

17   between the hours of 6:00 p.m. and 8:00 a.m. without prior permission of the court.

18   The order setting conditions of release was filed on the day of the detention hearing,

19   February 3, 2021.


                                               5
 1   {8}    Two days later, the State filed a second criminal complaint-arrest warrant

 2   affidavit signed by Detective Allred. These charges were based on facts that were

 3   also alleged in the criminal complaint-arrest warrant affidavit describing Detective

 4   Allred’s investigation of a residential burglary taking place on December 16, 2020,

 5   in which two violins and a Lexus SUV were stolen while the occupants of the home

 6   slept. The charges were larceny (over $20,000), conspiracy to commit a second-

7    degree felony, residential burglary, unlawful taking of a motor vehicle, two counts

8    of conspiracy to commit a third- or fourth-degree felony, and contributing to the

9    delinquency of a minor.

10   {9}    The State filed a second motion for pretrial detention pursuant to Article II,

11   Section 13 of the New Mexico Constitution and Rule 5-409. As with the first motion,

12   the State supported its second motion with Detective Allred’s second criminal

13   complaint-arrest warrant affidavit, an updated pretrial services PSA that again

14   recommended Defendant’s release on his own recognizance, the results of a criminal

15   history search, and the register of actions in the case. An arrest warrant was issued,

16   and on February 12, 2021, Defendant was arrested at his home—his required

17   location under the existing conditions of his release.

18   {10}   At the hearing on its second motion for detention, which was held before a

19   different district court judge, the State presented testimony of Detective Allred.


                                               6
 1   Detective Allred disclosed that after the initial motion for detention was denied, he

 2   and the prosecutor agreed they could move forward with certain charges “right

 3   away.” They wanted to file new charges, so they could get another chance to obtain

 4   an order detaining Defendant pretrial. Their concern, “based on the circumstances

 5   surrounding the magnitude of these burglaries,” was that Defendant would reoffend

 6   if not in custody.

 7   {11}   When Defendant was originally arrested on January 29, 2021, he was

 8   cooperative and gave Detective Allred a two-hour recorded statement. Based on his

 9   notes at the time of the interview, Detective Allred estimated that Defendant

10   admitted to committing around twenty-eight specific burglaries. Defendant

11   specifically admitted committing the burglaries underlying the charges set forth in

12   both of the pending criminal complaints. Defendant also identified his two

13   accomplices. Defendant said that he committed the burglaries because, due to the

14   COVID-19 pandemic, he was not able to work to support his daughter. Defendant

15   was clear that he targeted homes in well-to-do neighborhoods or “rich houses,”

16   where the people could afford to replace the things that were stolen. Defendant was

17   not able to remember some burglaries, and there were others that he absolutely

18   denied committing, including the Los Lunas burglaries.




                                              7
 1   {12}   The sum of the burglaries Defendant admitted to committing, together with

 2   those Detective Allred suspected Defendant of committing, was between seventy-

 3   five and eighty in Albuquerque. Detective Allred added that a shotgun was found in

 4   a search of Defendant’s home. In addition, the police found at the home of one of

 5   Defendant’s accomplices a Glock handgun and the suppressor for an AR-15 (but not

 6   the AR-15 itself) that was stolen in one of the Los Lunas burglaries. Finally, the

 7   State presented evidence that two years prior, Defendant, a juvenile at the time, was

 8   caught committing a burglary with another juvenile.

 9   {13}   Defendant’s witness at the second detention hearing was Jessica Etoll, a

10   licensed master social worker for the Law Offices of the Public Defender. She had

11   scheduled an assessment with Defendant which did not take place due to his second

12   arrest, but she spoke with Defendant on the day of the second hearing. Defendant

13   was able and willing to work with her, and they came up with a plan for his release.

14   The plan was for Defendant to live with his mother and two younger siblings and to

15   work with his mother in an inventory collecting business. Ms. Etoll would also be

16   assisting Defendant in obtaining his GED. Defendant needed to be involved with his

17   seventeen-month-old child, so Ms. Etoll would not only be helping Defendant but

18   she would also be helping his family. She stressed that it was important for

19   Defendant to meet with her in person so she could continue with a needs assessment.


                                              8
 1   {14}   The district court then heard arguments from both sides. The State began its

 2   argument by reciting its evidentiary burden as mandated by Article II, Section 13 of

 3   the New Mexico Constitution: “So the State is arguing for pretrial detention, that

 4   [Defendant] is a danger to the community and that there are no release conditions

 5   that will reasonably protect the safety of the community or any other person.” This

 6   passing, generic reference to “release conditions” was the only time the State

 7   mentioned the subject during the entire hearing. The State failed to present evidence

 8   that no conditions or combination of conditions could be imposed to reasonably

 9   protect the community if Defendant was released. Moreover, the State neither argued

10   nor provided any assertion that conditions of release sufficient to reasonably protect

11   public safety could not be imposed. Instead, the State focused its argument solely on

12   the dangerousness component of the detention determination, drawing the district

13   court’s attention to Detective Allred’s account of Defendant’s alleged admission to

14   committing multiple burglaries and the State’s concern that the burglaries involved

15   “some firearm connection.”

16   {15}   The defense centered its argument on the State’s failure to present evidence

17   at both detention hearings: “[T]he State provided zero evidence as to whether or not

18   [Defendant] can abide by conditions of release.” Defense counsel pointed to

19   Defendant’s compliance with the release conditions imposed in the initial release


                                               9
 1   order, including Defendant’s apparent adherence to the order’s curfew requirements

 2   as reflected in the ease by which the police rearrested Defendant at his mother’s

 3   residence during evening hours covered by the court-ordered curfew. Defense

 4   counsel asked the district court to release Defendant under the same conditions that

 5   were previously imposed following the first detention hearing.

 6   {16}   Announcing its decision at the conclusion of the hearing, the district court

 7   stressed, “There’s nothing more dangerous and—and more invasive than entering

 8   somebody’s home through an unlocked door in the middle of the night. That is the

 9   most dangerous activity that you can engage in. I want to make that extremely clear.

10   The extent of this is alarming—beyond alarming.” However, based on the fact that

11   the motion for detention was previously denied and that a period of time albeit short

12   had passed, and no homes were burglarized in the interim, the district court

13   concluded that “conditions of release can be fashioned in which the [c]ourt feels that

14   they can prevent [Defendant] from committing future crime and protect the safety

15   of the community.”

16   {17}   A formal order was entered in which the district court found Defendant to be

17   dangerous, but because “the State having again failed to provide by clear and

18   convincing evidence that no conditions of release will reasonably protect the safety

19   of another person or the community” and because “a good faith argument cannot be


                                              10
 1   made against release on conditions of release when the request for pretrial detention

 2   was already once denied and Defendant was without violation after that release,” the

 3   State’s second motion for detention was denied. Defendant was ordered to be

 4   released subject to the original conditions with the added requirements that he live

 5   at home, submit to drug and alcohol testing, maintain thirty hours of weekly

 6   employment, submit to medical, psychological, psychiatric or substance abuse

 7   treatment, and comply with geographical restrictions by GPS monitoring.

 8   {18}   The State appealed to the Court of Appeals, which summarily affirmed the

 9   district court’s order, and we granted certiorari. See Rule 12-204 (D), (E) NMRA.

10   II.    DISCUSSION

11   {19}   The State’s petition for certiorari reminds us that in State v. Ferry, 2018-

12   NMSC-004, ¶ 6, 409 P.3d 918, we held “that the nature and circumstances of a

13   defendant’s conduct in the underlying charged offense(s) may be sufficient, despite

14   other evidence, to sustain the State’s burden of proving by clear and convincing

15   evidence that the defendant poses a threat to others or the community.” The State

16   then declares, “The Court did not address whether this same evidence may be

17   sufficient, by itself, to sustain the State’s burden to prove that no release conditions

18   will reasonably protect the safety of the community.” The State appeals to this Court

19   to answer that question.


                                               11
 1   A.     Standard of Review

 2   {20}   A district court’s decision addressing pretrial release or detention issues will

 3   be set aside only upon a showing that the decision (1) “is arbitrary, capricious, or

 4   reflects an abuse of discretion,” (2) “is not supported by substantial evidence,” or (3)

 5   “is otherwise not in accordance with law.” Rule 12-204(D)(2)(b). “An abuse of

 6   discretion occurs when the court exceeds the bounds of reason, all the circumstances

 7   before it being considered.” Brown, 2014-NMSC-038, ¶ 43 (internal quotation

 8   marks and citation omitted); see Ferry, 2018-NMSC-004, ¶ 2 (defining the term

 9   discretion in the context of a pretrial detention appeal as “the authority of a district

10   court judge to select among multiple correct outcomes”). “Substantial evidence is

11   such relevant evidence that a reasonable mind would find adequate to support a

12   conclusion.” State v. Groves, 2018-NMSC-006, ¶ 25, 410 P.3d 193 (internal

13   quotation marks and citation omitted). And “a decision is arbitrary and capricious if

14   it is unreasonable or without a rational basis, when viewed in light of the whole

15   record.” Id. (internal quotation marks and citation omitted).

16   B.     Bail Reform in New Mexico

17   {21}   In Brown, 2014-NMSC-038, ¶¶ 19-38, and Torrez, 2018-NMSC-005, ¶¶ 33-

18   68, we summarized the history of bail in New Mexico and the United States. We

19   reiterate some of that history here to give context to our discussion and analysis.


                                               12
 1   {22}   Beginning with statehood in 1912 and before it was amended, Article II,

 2   Section 13 of the New Mexico Constitution directed in pertinent part: “All persons

 3   shall be bailable by sufficient sureties . . . .” N.M. Const. art. II, § 13 (1911, amended

 4   2016). In 1988, this right to bail provision was amended to read, “All persons shall,

 5   before conviction be bailable by sufficient sureties . . . .”, N.M. Const. art. II, § 13

 6   (1988, amended 2016); see 1988 N.M. Laws, 1st Special Session at 1120

 7   (“Constitutional Amendment No. 5”), which persists today. With limited

 8   exceptions,2 our Constitution has guaranteed all persons accused of committing

 9   crimes the right to bail and release pending trial. This was also true for almost every

10   state constitution adopted after 1776, and at the federal level by the Judiciary Act of

11   1789, ch. 20, § 33, 1 Stat. 73. Brown, 2014-NMSC-038, ¶¶ 26-27. The constitutional

12   right to bail upholds the fundamental principle that a defendant is not to be


            2
             The first phrase of the current exceptions to the constitutional right to bail,
     “for capital offenses when the proof is evident or the presumption great,” was present
     at statehood; the 1980 constitutional amendment added the second phrase of the
     current exceptions, “in situations in which bail is specifically prohibited by this
     section.” N.M. Const. art. II, § 13 (1911, 1980, amended 2016); see 1979 N.M. Laws,
     1st Regular Session at 2003 (“Constitutional Amendment 3”). The 1980
     constitutional amendment also added the only two additional specific exceptions to
     the right to bail: when (1) the defendant was charged with “a felony and ha[d]
     previously been convicted of two or more felonies, within the state” and (2) the
     defendant was charged with “a felony involving the use of a [firearm] and ha[d] a
     prior felony conviction, within the state,” neither of which the 2016 amendment
     retained. N.M. Const. art. II, § 13 (1980, amended 2016).

                                                13
 1   punished—imprisoned—until the charges brought by the state are proven beyond a

 2   reasonable doubt in a court of law. See id. ¶ 19. Thus the original purpose of bail in

 3   New Mexico was to ensure that the defendant appeared in court as required. Id. ¶ 38.

 4   Upon release, a defendant’s pretrial freedom was conditioned on appearing in court

 5   as required, complying with the law, and complying with any conditions of release

 6   imposed by the court. Id. ¶ 21. A defendant’s failure to satisfy any of these conditions

 7   could result in revocation of the release and a remand of the defendant into custody.

 8   Id.

 9   {23}   Subsequently, studies of bail in the United States recognized inequities, chief

10   among which was that money bail discriminated against the poor. Id. ¶¶ 28-32.

11   Indigent defendants who were unable to post bail were therefore imprisoned—

12   punished—solely because they could not afford to post bail or pay commercial

13   bondsmen to secure their release pending trial. Id. These concerns motivated

14   Congress to enact the Bail Reform Act of 1966, Pub. L. No. 89-465, 80 Stat. 214,

15   the first major federal reform since the Judiciary Act of 1789. Brown, 2014-NMSC-

16   038, ¶ 33. Under this act, release on personal recognizance was the presumptive

17   norm, unless the judge “determined that such release [did] not reasonably assure the

18   defendant’s appearance in court,” in which case the judge would determine a

19   “conditional pretrial release under supervision or other terms” designed to


                                               14
 1   reasonably assure the defendant’s appearance and decrease the risk of flight. Id. ¶

 2   33.

 3   {24}   However, the 1966 act did not account for or recognize circumstances in

 4   which a defendant posted bond and was released but was a danger to another person

 5   or the community. Id. ¶ 34. This was addressed by Congress in the Bail Reform Act

 6   of 1984, which retains many of the key provisions of the 1966 act but at the same

 7   time “allows a federal court to detain an arrestee pending trial if the Government

 8   demonstrates by clear and convincing evidence after an adversary hearing that no

 9   release conditions ‘will reasonably assure . . . the safety of any other person and the

10   community.’” United States v. Salerno, 481 U.S. 739, 741, (1987) (omission in

11   original) (quoting the Bail Reform Act of 1984, Pub. L. No. 98-473, 98 Stat. 1837);

12   see Brown, 2014-NMSC-038, ¶ 34.

13   {25}   Our first bail rules were adopted in 1972. Brown, 2014-NMSC-038, ¶ 37.

14   Modeled on the federal 1966 act, the rules normalized a presumption of pretrial

15   release by the least restrictive conditions, emphasizing that they should not require

16   financial security. Id. With the passage of the federal 1984 act, our rules added that

17   the court, in fashioning conditions of release, was also required to consider the

18   potential danger to the community caused by the defendant’s release. Id. ¶ 38.




                                               15
 1   Nevertheless, a presumption of pretrial release under the least restrictive conditions

 2   remained the normative presumption. Id. ¶¶ 39-41.

 3   {26}   In 2016, for the first time since statehood, a constitutional amendment was

 4   passed which granted judicial authority to deny a defendant pretrial release. Torrez,

 5   2018-NMSC-005, ¶ 1. In pertinent part, Article II, Section 13 of the New Mexico

 6   Constitution now states, “Bail may be denied by a court of record pending trial for a

 7   defendant charged with a felony if the prosecuting authority requests a hearing and

 8   proves by clear and convincing evidence that no release conditions will reasonably

 9   protect the safety of any other person or the community.”

10   C.     The Requirements for Pretrial Detention

11   {27}   In order to subject a presumed-innocent defendant to pretrial detention, the

12   state is required to prove “by clear and convincing evidence that (1) the defendant

13   poses a future threat to others or the community, and (2) no conditions of release

14   will reasonably protect the safety of another person or the community.” Ferry, 2018-

15   NMSC-004, ¶ 3; Torrez, 2018-NMSC-005, ¶¶ 100, 102. That is the shared mandate

16   of our New Mexico Constitution, court rules, and case law. See N.M. Const. art. II,

17   § 13; Rule 5-409; Ferry, 2018-NMSC-004, ¶ 3; Torrez, 2018-NMSC-005, ¶¶ 100,

18   102.




                                              16
 1   {28}   In keeping with the presumption of innocence that attaches to all defendants

 2   prior to conviction, and with the related maxim that “punishment should follow

 3   conviction, not precede it,” Sewall v. Eighth Jud. Dist. Ct. ex rel. Cnty. of Clark, 481

 4   P.3d 1249, 1253 (Nev. 2021) (internal quotation marks and citation omitted), our

 5   Constitution requires the state to be held to an exacting standard when it asks a court

 6   to order a defendant to remain jailed while awaiting trial. See N.M. Const. art. II, §

 7   13. Proof by clear and convincing evidence represents that standard, one satisfied

 8   only by “evidence that instantly tilts the scales in the affirmative when weighed

 9   against the evidence in opposition and the fact finder’s mind is left with an abiding

10   conviction that the evidence is true.” Groves, 2018-NMSC-006, ¶ 36 (brackets,

11   internal quotation marks, and citation omitted).

12   {29}   Although the clear and convincing evidence threshold is a “heavy burden,”

13   State v. Lara, 1990-NMCA-075, ¶ 24, 110 N.M. 507, 797 P.2d 296, it is by no means

14   beyond reasonable reach. In practical terms, the evidentiary burdens imposed on the

15   state at a pretrial detention hearing are considerably less severe than those the state

16   faces at trial. In this respect, our case law and court rules afford the state considerable

17   flexibility and ease in presenting its case for detention by (1) dispensing with the

18   rules of evidence, Rule 5-409(F)(5), (2) declining to extend a defendant’s

19   constitutional confrontation rights to a detention hearing, Torrez, 2018-NMSC-005,


                                                 17
 1   ¶¶ 45, 89, 91, and (3) not imposing any categorical requirement for live-witness

 2   testimony, id. ¶¶ 80-95, 110; Ferry, 2018-NMSC-004, ¶ 3 (endorsing the use in

 3   detention hearings of live testimony or a “proffer [of] documentary evidence in a

 4   form that carries sufficient indicia of reliability”). The state, far from being bound

 5   by all the requirements of the Constitution and the rules of evidence, may rely on

 6   “all helpful and reliable information” at its disposal, Torrez, 2018-NMSC-005, ¶

 7   103, to establish to the court’s satisfaction, under the clear and convincing standard,

 8   that no conditions of release will reasonably protect the public against a defendant’s

 9   future dangerousness. This lenient evidentiary burden persists even though a

10   defendant detained while awaiting trial—and innocent until proven guilty—will be

11   subjected to conditions of confinement identical to those imposed on a defendant

12   proven guilty beyond a reasonable doubt at trial.

13   {30}   The state’s burden of proving the first element required to obtain pretrial

14   detention has been considerably lessened. The state may rely solely on “the nature

15   and circumstances of a defendant’s conduct in the underlying charged offense(s)” as

16   sufficient to prove by clear and convincing evidence that a defendant is dangerous—

17   that is, “that the defendant poses a [future] threat to others or the community.” Ferry,

18   2018-NMSC-004, ¶ 6. Thus the state, the prosecuting authority that decides which




                                               18
 1   offenses to charge the defendant with in the first place, may now rely on those same

 2   charges for proof of dangerousness. Id.

 3   {31}   However, we also emphasized in Ferry that even if this initial burden is

 4   satisfied, “the State must still prove by clear and convincing evidence, under Article

 5   II, Section 13, that ‘no release conditions will reasonably protect the safety of any

 6   other person or the community.’” Ferry, 2018-NMSC-004, ¶ 6. Here, the State’s

 7   burden of proving this second element required for pretrial detention cannot be

 8   lessened. It is the constitutional standard mandated by Article II, Section 13. We

 9   have already noted that the State failed to produce any evidence or make any

10   argument that no release conditions could be imposed to reasonably protect the

11   safety of any other person or the community. “We are not oblivious to the pressures

12   on our judges who face election difficulties, media attacks, and other adverse

13   consequences if they faithfully honor the rule of law when it dictates an action that

14   is not politically popular.” Brown, 2014-NMSC-038, ¶ 54. Even so, under the

15   Constitution and our rules, the district court judge in this case was left with no

16   alternative but to deny the State’s motion to detain Defendant. This legal dictation

17   to which the district court judge adhered is not some new revelation. Since 2017,

18   Rule 5-409(H) has directed that “[t]he court shall deny the motion for pretrial

19   detention if, on completion of the pretrial detention hearing, the court determines


                                               19
 1   that the prosecutor has failed to prove the grounds for pretrial detention by clear and

 2   convincing evidence.”

 3   {32}   Recognizing that it failed (twice) to make its case, the State now asks us to

 4   ignore the explicit mandate of the Constitution and our rules and hold that the nature

 5   and circumstances of a defendant’s conduct in the underlying charged offense(s)

 6   may be sufficient, by itself, to sustain the State’s burden to prove that no release

 7   conditions will reasonably protect the safety of the community.

 8   D.     The State’s Misplaced Reliance on a Single Factor as Dispositive of the
 9          State’s Detention Burden

10   {33}   We now turn to the core of the State’s appeal, its contention that the “extreme”

11   nature of Defendant’s “lawlessness” evidenced a “habitual wanton disregard for the

12   law and for homeowner safety,” a circumstance that, in the State’s view, is

13   incompatible with a finding that a combination of release conditions could provide

14   an adequate deterrent to further dangerous criminal conduct. As explained next, this

15   argument is both unpreserved for appellate review and lacking in merit.

16   {34}   As for preservation, at the detention hearing giving rise to this appeal, the

17   State failed to make any argument to the district court judge that no release

18   conditions could be imposed that would reasonably protect the safety of any other

19   person or the community, and the State never invoked a ruling from the district court

20   judge on the issue that it now raises on appeal. See Rule 12-321(A) NMRA In fact,

                                               20
 1   this Court expressed its concern regarding the State’s failure to argue to the district

 2   court that no conditions of release would be sufficient to protect the community from

 3   Defendant. The State conceded that it was required to make the argument and

 4   acknowledged that its arguments to the district court only “focused on

 5   dangerousness.” This familiar preservation principle takes on particular significance

 6   in the context of pretrial detention hearings. After all, rulings stemming from

 7   detention hearings are by their nature high-stakes endeavors fraught with

 8   uncertainty; rulings made all the more challenging by the short deadlines governing

 9   their issuance. See Rule 5-409(G), (H) (requiring the district court to issue an order

10   granting or denying a detention motion upon the completion of the detention hearing

11   and to file “findings of the individualized facts” justifying its ruling “no later than

12   three (3) days after the conclusion of the hearing”). Considering the demanding

13   nature of the district judges’ role in deciding pretrial detention motions, it is

14   incumbent on the prosecuting attorney and defense counsel alike to clearly stake out

15   their respective hearing positions on the record. The interests of justice—and of

16   fairness to all involved and to the community at large—demand no less.

17   {35}   Here, when asked if there were “any other arguments as to conditions of

18   release,” the State responded, “I would ask for a GPS monitor.” The district court

19   judge then announced the updated conditions of release, including GPS monitoring,


                                               21
 1   and asked again, “Is there any other conditions of release or any other arguments

 2   from [the State] or [Defendant] at this time?” The State responded, “No arguments,

 3   Your Honor.” Having failed at the detention hearing giving rise to this appeal to

 4   raise any argument opposing Defendant’s release on conditions, the State will not

 5   now be heard to complain that the hearing’s outcome on that issue was not to its

 6   liking.

 7   {36}   Moreover, putting such preservation issues aside, the State would not prevail

 8   even were we to consider its apparent contention that the district court erred in not

 9   giving dispositive effect to the nature and circumstances of Defendant’s underlying

10   conduct in gauging the likely effectiveness of potential release conditions. That

11   position is directly at odds with controlling precedent from this Court, which makes

12   clear that pretrial detention or release decisions cannot be made to turn on any single

13   factor, be it the nature and circumstances of the charged offense(s) or otherwise. See

14   Torrez, 2018-NMSC-005, ¶ 101 (“Detention decisions, like release conditions,

15   should not be based categorically on the statutory classification and punishability of

16   the charged offense.”); Brown, 2014-NMSC-038, ¶ 52 (“Neither the Constitution

17   nor our rules of criminal procedure permit a judge to base a pretrial release decision

18   solely on the severity of the charged offense.”); Ferry, 2018-NMSC-004, ¶ 7

19   (cautioning “litigants and the court” against “automatically consider[ing] any one


                                               22
 1   factor to be dispositive in pretrial detention hearings”). To allow the State to rely

 2   solely on the nature and circumstances of the charged offenses, not only to prove

 3   that the defendant poses a future threat to others or the community but also to prove

 4   that no release conditions will reasonably protect the safety of any other person or

 5   the community, would all but eliminate Article II, Section 13 and the corresponding

 6   constitutional burden of the State.

 7   {37}   Adoption of such a rigid interpretation of Rule 5-409(F)(6) also would run

 8   counter to what aptly has been described in the federal realm as the unique,

 9   “factbound” nature of a court’s pretrial detention determination, which “must be

10   made individually and, in the final analysis, must be based on evidence which is

11   before the court regarding the particular defendant.” United States v. Tortora, 922

12   F.2d 880, 888 (1st Cir. 1990); see id. (“No two defendants are likely to have the

13   same pedigree or to occupy the same position.”); accord United States v. Traitz, 807

14   F.2d 322, 325-26 (3d Cir. 1986) (“Each [pretrial detention] case, of course, is sui

15   generis, and must be decided on the basis of the particular record adduced.”).

16   {38}   Instead, a more expansive, broad-based approach is dictated under the

17   prevailing New Mexico court rule governing the pretrial detention process, whose

18   provisions make clear that the district court

19            shall consider any fact relevant to the nature and seriousness of
20            the danger to any person or the community that would be posed

                                               23
 1            by the defendant’s release and any fact relevant to the issue of
 2            whether any conditions of release will reasonably protect the
 3            safety of any person or the community.

 4   Rule 5-409(F)(6) (emphases added). The rule, in Subparagraphs (a)-(g), goes on to

 5   set forth a nonexhaustive list of seven factors intended to guide the parties’

 6   presentation of evidence—and the resulting findings of the court—bearing on the

 7   two central inquiries stated at the beginning of Subsection (F)(6) of the rule: “the

 8   nature and seriousness of the danger to any person or the community that would be

 9   posed by the defendant’s release” and the separate but related question of “whether

10   any conditions of release will reasonably protect the safety of any person or the

11   community.” The relevant factors specified in Rule 5-409(F)(6) are as follows:

12                (a) the nature and circumstances of the offense charged,
13         including whether the offense is a crime of violence;
14                (b) the weight of the evidence against the defendant;
15                (c) the history and characteristics of the defendant;
16                (d) the nature and seriousness of the danger to any person or
17         the community that would be posed by the defendant’s release;
18                (e) any facts tending to indicate that the defendant may or may
19         not commit new crimes if released;
20                (f)    whether the defendant has been ordered detained under
21         Article II, Section 13 of the New Mexico Constitution based on a
22         finding of dangerousness in another pending case or was ordered
23         detained based on a finding of dangerousness in any prior case; and
24                (g) any available results of a pretrial risk assessment
25         instrument approved by the Supreme Court for use in the jurisdiction,
26         provided that the court shall not defer to the recommendation in the
27         instrument but shall make an independent determination of
28         dangerousness and community safety based on all information
29         available at the hearing.

                                             24
 1   {39}   The first of the factors listed for consideration under this rule involves “the

 2   nature and circumstances of the offense charged.” Rule 5-409(F)(6)(a). Nothing in

 3   the rule suggests, however, that the placement of this factor at the top of the list of

 4   other relevant factors somehow signals that singular importance can be given to it.

 5   And the State offers no textual analysis in support of such an interpretation. Nor is

 6   there any other basis on which to construe the rule in a manner more restrictive than

 7   its literal wording and in the process allow detention judges to consider “the nature

 8   and circumstances of the offense” factor in isolation and to the exclusion of all other

 9   relevant factors, whether those factors are expressly identified in the rule or not. To

10   the contrary, Rule 5-409(F)(6) must be read to require a detention court to engage in

11   a delicate case-by-case balancing of all relevant factors, with the calculus limited

12   only “by what evidence the litigants present.” Ferry, 2018-NMSC-004, ¶ 7.

13   III.   CONCLUSION

14   {40}   For the reasons stated in this opinion, we abide by our prior order upholding

15   the Court of Appeals’ affirmance of the district court’s denial of pretrial detention.

16   {41}   IT IS SO ORDERED.


17                                                  _____________________________
18                                                  MICHAEL E. VIGIL, Justice




                                               25
1   WE CONCUR:


2
3   C. SHANNON BACON, Chief Justice


4
5   DAVID K. THOMSON, Justice


6
7   JULIE J. VARGAS, Justice




                                      26